United States Court of Appeals
                       For the First Circuit

No. 02-2307

                        KATHLEEN E. BANDERA,

                        Plaintiff, Appellee,

                                  v.

                CITY OF QUINCY; JAMES SHEETS, MAYOR;
                     THOMAS FRANE, POLICE CHIEF,

                       Defendants, Appellants.


                                ERRATA

     The opinion of this Court, issued on September 12, 2003,

should be amended as follows:

     On page 11, footnote 2, line 4, replace "Continental" with

"Cont'l".     Also, on line 6 of same footnote, insert "1" before

"Farnsworth".